Citation Nr: 1827820	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected diabetes mellitus and PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army from April 1967 to December 1968, including service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  


FINDING OF FACT

The Veteran's OSA is not attributable to his active military service and was not caused or aggravated by a service-connected disability, including the service-connected diabetes mellitus and PTSD.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea, including as secondary to the service-connected diabetes mellitus and PTSD, is not warranted.  
38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the claim.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in-service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed his claim for OSA, as secondary to two of his service-connected disabilities, PTSD and diabetes mellitus, type II, in November 2008.  As a preliminary matter, the claims file establishes that the Veteran has a current disability of OSA.  He was diagnosed in February 1999 after undergoing a sleep study.  See January 2014 Medical Treatment Record.  

There is no contention or indication in the record that the Veteran's current OSA had its onset in or is related to active military service.  Moreover, the Veteran's claims file is unremarkable for showing that he suffered with OSA before or while in service.  For instance, the June 2010 VA examiner's opinion provided probative evidence against this notion, finding sleep apnea is not related to military service, reasoning that there is nothing per history or in the claims file to support this notion.

Therefore, the crux of this claim depends on whether the Veteran's OSA can be shown to be proximately caused by either his service-connected PTSD or diabetes mellitus, type II.  The Veteran underwent VA examinations in January 2009 and December 2009 for his sleep apnea.  He also obtained a private medical opinion for this claim in January 2009 and a VA DBQ Opinion in June 2010.  

In the January 2009 VA examination, the VA examiner opined that the Veteran's OSA was not related to his PTSD or his diabetes mellitus, type II.  The examiner relied on a lack of medical evidence indicating that the Veteran's OSA was related to the Veteran's service-connected disabilities.  She noted that the Veteran's claims file showed no indication of OSA while in service.  Instead, the examiner contended that the Veteran's OSA was related to his obesity since his OSA symptoms improved when he lost weight.

The Veteran obtained an opinion from Dr. C.B., a private neuro-radiologist, in January 2009.  In forming his opinion, the private examiner took into account the Veteran's service records, claims file, imaging reports, lay statements, and other previous medical opinions.  The private physician opined that the Veteran's OSA was secondary to his: diabetes, weight gain, and PTSD.  Dr. C.B. believed that the Veteran suffered from diabetes before his diabetes was diagnosed in 2004.  That is, since the Veteran's diabetes predated the onset of OSA, it later gave cause to the Veteran's OSA.  Additionally, Dr. C.B. in his January 2009 opinion noted that the Veteran's obesity caused his diabetes and thus his sleep apnea.  The private physician relied on the Veteran's clinical records and weight-gain to support this conclusion.  Moreover, the private physician stated that diabetes causes damage to the small blood vessels of the nervous system thereby causing automatic respiratory functions to be less effective which leads to OSA.  See C.B., M.D. January 2009 Medical Opinion.  

However, Dr. C.B.'s theory that the Veteran's diabetes predated his 2004 diagnosis was previously mentioned in an April 2005 medical opinion for the Veteran's diabetes.  In that opinion, Dr. C.B. reasoned that the Veteran's diabetes began "sometime in the early to mid 1990's" because it was during that time that the Veteran began getting up 2-4 times a night due to increased urination.  Moreover, he stated that since urinary frequency is an early symptom of diabetes, it was his opinion that the Veteran's diabetes began when his urinary frequency began.  See Dr. C.B. April 2005 opinion. 

Nevertheless, a VA medical opinion in July 2005 responded to Dr. C.B.'s April 2005 opinion that the Veteran's onset of diabetes preceded his diagnoses in 2004.  In this opinion, the VA examiner opined that absent any documented evidence of clinical elevated blood sugar readings of fasting above 126 or an abnormal glucose tolerance test or an elevated hemoglobin A1C at the time the Veteran's urinary frequency began, the evidence was insufficient to conclude that his diabetes coincided with the beginning of the Veteran's urinary frequency.  Furthermore, the VA examiner found Dr. C.B.'s conclusion to be speculative without the conclusive medical evidence. 

In his December 2009 examination for sleep apnea, a VA staff endocrinologist concluded that the Veteran's diabetes mellitus, type II was not a cause of his OSA.  The examiner listed risk factors and developed his rationale based on obesity being the biggest risk factor for obstructive OSA.  The VA examiner stated that diabetes mellitus, is not an established causative condition, so the Veteran's OSA was not caused by his diabetes.  The examiner stated, "Sleep apnea in this case is less likely than not that it is due to [diabetes mellitus, Type 2].  

In June 2010, the physician who conducted his May 2008 PTSD C&P examination provided a negative medical opinion against the claim on the notion of secondary service connection.  Specifically, the examiner stated, "It is as least as likely as not that the sleep apnea was caused/aggravated/b[r]ought out by the obesity of the Veteran as it typically is."  In this regard, the examiner had noted the Veteran reports that the sleep apnea symptoms have improved with lost weight.

The Board finds the VA medical opinion in July 2005 to be more probative to the fact that the Veteran's diabetes did not predate his 2004 diabetes diagnosis; and therefore did not predate his 1999 sleep apnea diagnosis.  As the July 2005 VA examiner stated, Dr. C.B.'s opinions in April 2005, and later January 2009, lack the conclusive medical evidence of the Veteran's blood sugar levels at the onset of the urinary frequency.  Thus, the Board finds the several VA examiners' opinions against the possibility that diabetes caused sleep apnea outweigh the private opinion by C.B. in support of this notion.  Especially given the January 2009 VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

While the Board acknowledges that Dr. C.B.'s January 2009 opinion also states that the Veteran's PTSD caused his OSA, the Board finds the VA examiners opinions against the claim in January 2009 and June 2010 as more probative.  Dr. C.B.'s opinion relies on the Veteran first having symptoms of PTSD when he saw a psychiatrist in 1974.  While the Veteran's PTSD examination from May 2008 does note that the Veteran's PTSD has affected him since 1979 this alone is not evidence the Veteran's PTSD is the proximate cause of his OSA.  Absent any additional medical evidence, the Board finds the Veteran's PTSD did not cause his OSA.  

Importantly, the probative evidence of record is against the notion that the Veteran's service-connected PTSD or diabetes chronically aggravated his OSA.  Rather, the VA examiners' January 2009 and June 2010 opinions specifically found that sleep apnea is not aggravated by PTSD or diabetes mellitus.

The Board notes that, as a layman, the Veteran is not competent to attribute his sleep symptoms as proximately due to or chronically aggravated by another disability, particularly the service-connected diabetes mellitus or the psychiatric disability of PTSD, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disabilities is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


